Exhibit A
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 6 of 168 Page ID #:10
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 7 of 168 Page ID #:11
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 8 of 168 Page ID #:12
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 9 of 168 Page ID #:13
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 10 of 168 Page ID #:14
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 11 of 168 Page ID #:15
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 12 of 168 Page ID #:16
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 13 of 168 Page ID #:17
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 14 of 168 Page ID #:18
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 15 of 168 Page ID #:19
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 16 of 168 Page ID #:20
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 17 of 168 Page ID #:21
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 18 of 168 Page ID #:22
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 19 of 168 Page ID #:23
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 20 of 168 Page ID #:24
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 21 of 168 Page ID #:25
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 22 of 168 Page ID #:26
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 23 of 168 Page ID #:27
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 24 of 168 Page ID #:28
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 25 of 168 Page ID #:29
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 26 of 168 Page ID #:30
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 27 of 168 Page ID #:31
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 28 of 168 Page ID #:32
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 29 of 168 Page ID #:33
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 30 of 168 Page ID #:34
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 31 of 168 Page ID #:35
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 32 of 168 Page ID #:36
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 33 of 168 Page ID #:37
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 34 of 168 Page ID #:38
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 35 of 168 Page ID #:39
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 36 of 168 Page ID #:40
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 37 of 168 Page ID #:41
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 38 of 168 Page ID #:42
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 39 of 168 Page ID #:43
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 40 of 168 Page ID #:44
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 41 of 168 Page ID #:45
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 42 of 168 Page ID #:46
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 43 of 168 Page ID #:47
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 44 of 168 Page ID #:48
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 45 of 168 Page ID #:49
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 46 of 168 Page ID #:50
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 47 of 168 Page ID #:51
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 48 of 168 Page ID #:52
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 49 of 168 Page ID #:53
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 50 of 168 Page ID #:54
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 51 of 168 Page ID #:55
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 52 of 168 Page ID #:56
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 53 of 168 Page ID #:57
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 54 of 168 Page ID #:58
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 55 of 168 Page ID #:59
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 56 of 168 Page ID #:60
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 57 of 168 Page ID #:61
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 58 of 168 Page ID #:62
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 59 of 168 Page ID #:63
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 60 of 168 Page ID #:64
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 61 of 168 Page ID #:65
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 62 of 168 Page ID #:66
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 63 of 168 Page ID #:67
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 64 of 168 Page ID #:68
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 65 of 168 Page ID #:69
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 66 of 168 Page ID #:70
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 67 of 168 Page ID #:71
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 68 of 168 Page ID #:72
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 69 of 168 Page ID #:73
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 70 of 168 Page ID #:74
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 71 of 168 Page ID #:75
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 72 of 168 Page ID #:76
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 73 of 168 Page ID #:77
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 74 of 168 Page ID #:78
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 75 of 168 Page ID #:79
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 76 of 168 Page ID #:80
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 77 of 168 Page ID #:81
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 78 of 168 Page ID #:82
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 79 of 168 Page ID #:83
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 80 of 168 Page ID #:84
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 81 of 168 Page ID #:85
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 82 of 168 Page ID #:86
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 83 of 168 Page ID #:87
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 84 of 168 Page ID #:88
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 85 of 168 Page ID #:89
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 86 of 168 Page ID #:90
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 87 of 168 Page ID #:91
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 88 of 168 Page ID #:92
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 89 of 168 Page ID #:93
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 90 of 168 Page ID #:94
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 91 of 168 Page ID #:95
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 92 of 168 Page ID #:96
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 93 of 168 Page ID #:97
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 94 of 168 Page ID #:98
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 95 of 168 Page ID #:99
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 96 of 168 Page ID
                                  #:100
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 97 of 168 Page ID
                                  #:101
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 98 of 168 Page ID
                                  #:102
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 99 of 168 Page ID
                                  #:103
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 100 of 168 Page ID
                                   #:104
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 101 of 168 Page ID
                                   #:105
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 102 of 168 Page ID
                                   #:106
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 103 of 168 Page ID
                                   #:107
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 104 of 168 Page ID
                                   #:108
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 105 of 168 Page ID
                                   #:109
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 106 of 168 Page ID
                                   #:110
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 107 of 168 Page ID
                                   #:111
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 108 of 168 Page ID
                                   #:112
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 109 of 168 Page ID
                                   #:113
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 110 of 168 Page ID
                                   #:114
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 111 of 168 Page ID
                                   #:115
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 112 of 168 Page ID
                                   #:116
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 113 of 168 Page ID
                                   #:117
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 114 of 168 Page ID
                                   #:118
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 115 of 168 Page ID
                                   #:119
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 116 of 168 Page ID
                                   #:120
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 117 of 168 Page ID
                                   #:121
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 118 of 168 Page ID
                                   #:122
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 119 of 168 Page ID
                                   #:123
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 120 of 168 Page ID
                                   #:124
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 121 of 168 Page ID
                                   #:125
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 122 of 168 Page ID
                                   #:126
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 123 of 168 Page ID
                                   #:127
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 124 of 168 Page ID
                                   #:128
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 125 of 168 Page ID
                                   #:129
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 126 of 168 Page ID
                                   #:130
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 127 of 168 Page ID
                                   #:131
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 128 of 168 Page ID
                                   #:132
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 129 of 168 Page ID
                                   #:133
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 130 of 168 Page ID
                                   #:134
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 131 of 168 Page ID
                                   #:135
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 132 of 168 Page ID
                                   #:136
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 133 of 168 Page ID
                                   #:137
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 134 of 168 Page ID
                                   #:138
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 135 of 168 Page ID
                                   #:139
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 136 of 168 Page ID
                                   #:140
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 137 of 168 Page ID
                                   #:141
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 138 of 168 Page ID
                                   #:142
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 139 of 168 Page ID
                                   #:143
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 140 of 168 Page ID
                                   #:144
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 141 of 168 Page ID
                                   #:145
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 142 of 168 Page ID
                                   #:146
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 143 of 168 Page ID
                                   #:147
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 144 of 168 Page ID
                                   #:148
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 145 of 168 Page ID
                                   #:149
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 146 of 168 Page ID
                                   #:150
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 147 of 168 Page ID
                                   #:151
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 148 of 168 Page ID
                                   #:152
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 149 of 168 Page ID
                                   #:153
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 150 of 168 Page ID
                                   #:154
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 151 of 168 Page ID
                                   #:155
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 152 of 168 Page ID
                                   #:156
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 153 of 168 Page ID
                                   #:157
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 154 of 168 Page ID
                                   #:158
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 155 of 168 Page ID
                                   #:159
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 156 of 168 Page ID
                                   #:160
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 157 of 168 Page ID
                                   #:161
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 158 of 168 Page ID
                                   #:162
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 159 of 168 Page ID
                                   #:163
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 160 of 168 Page ID
                                   #:164
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 161 of 168 Page ID
                                   #:165
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 162 of 168 Page ID
                                   #:166
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 163 of 168 Page ID
                                   #:167
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 164 of 168 Page ID
                                   #:168
Case 2:15-cv-06413-MWF-FFM Document 1-1 Filed 08/21/15 Page 165 of 168 Page ID
                                   #:169
